Citation Nr: 1436499	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  05-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to January 1983.  He had active duty for training (ACDUTRA) from February 1976 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2007, September 2009, September 2011, and December 2012.  In the December 2012 decision, the Board
denied the Veteran's claim.  The Veteran appealed the Board's decision to the U S
Court of Appeals for Veterans Claims (Court).  In August 2013, his representative
and VA's Office of General Counsel representing the Secretary of VA, filed a Joint
Motion requesting that the Court vacate the Board's decision and remand the case
for readjudication in compliance with directives specified.  The Court issued an
order that same month, granting the Joint Motion, and returned the case to the
Board.  In April 2014, the Board remanded the claim for additional development.

As noted in the April 2014 remand, the December 2012 decision, the Board remanded the issue of entitlement to service connection for bilateral hearing loss.  In an August 2013 decision, the Board denied the claim.  Thus, the issue is no longer before the Board.  In a statement received in December 2012, the Veteran stated that he wished to submit a notice of disagreement for an earlier effective date for his psychiatric disorder.  However, the notice of disagreement was not timely.  Thus, the issue is not before the Board.  

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus condition (now claimed as allergies) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 remand, the Board remanded the claim to obtain an opinion as to whether the Veteran's tinnitus is proximately due to or chronically worsened by a service-connected disability, to include his psychotic disorder.  In an April 2014 opinion, a VA examiner stated that "Based on this examiner's expertise and the available literature it is opined that it is NOT at all likely that the veteran's tinnitus is "proximately due to or chronically worsened" by his diagnosis of psychotic disorder, NOS."  As the VA examiner did not provide a full rationale for the opinion, the opinion is inadequate.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim must be remanded or a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA clinician of appropriate expertise to obtain an opinion as to whether the Veteran's tinnitus is at least as likely as not (likelihood of at least 50 percent) proximately due to or chronically worsened by a service-connected disability, to include his service-connected psychotic disorder, not otherwise specified.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for tinnitus.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



